         Case 3:20-mc-00068-WIG Document 29 Filed 12/16/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN THE MATTER OF                      )
                                      )
THE EXTRADITION OF                    )              Case No. 3:20-mc-00068 (WIG)
                                      )
PIOTR JAN GRABOWSKI                   )              December 16, 2020
                                      )
   a/ka/ “Walerek”                    )

                   GOVERNMENT’S MOTION IN LIMINE
           TO EXCLUDE SUBMISSION OF RECANTATION EVIDENCE,
        INCLUDING ORAL TESTIMONY, AT THE EXTRADITION HEARING

       The Government respectfully moves the Court to exclude all recantation evidence

submitted by Piotr Jan Grabowski (Grabowski or the “Fugitive”), including oral testimony at the

extradition hearing. Grabowski has argued for the inclusion of recantation evidence in order to

disprove the existence of probable cause to believe that Grabowski committed the offenses for

which Poland seeks his extradition. In its Memorandum of Law in Support of Extradition (Doc.

No. 23) and in its Reply Memorandum of Law in Support of Extradition (Doc. No. 28), the

Government laid out why recantation evidence is not admissible in an extradition hearing.

Particularly, a fugitive may not introduce evidence that contradicts the evidence the government

submits on behalf of the requesting country, but may only introduce evidence explaining the

submitted evidence. See Charlton v. Kelly, 229 U.S. 447, 457–58 (1913). Evidence that “would

only pose a conflict of credibility” should be excluded from an extradition hearing. Shapiro v.

Ferrandina, 478 F.2d 894, 905–06 (2d Cir. 1973). Such evidence is properly excluded because

an extradition hearing should not be a full-scale trial where credibility determinations have to be

made. The process is designed to allow the demanding country to submit limited evidence that

establishes probable cause without requiring submission of all evidence; if the fugitive is

permitted to submit contradictory evidence and insisting upon a full hearing and trial, “that might
         Case 3:20-mc-00068-WIG Document 29 Filed 12/16/20 Page 2 of 4




compel the demanding government to produce all its evidence here, both direct and rebutting, in

order to meet the defense thus gathered from every quarter. The result would be that the foreign

government . . . would be compelled to go into a full trial on the merits in a foreign country. . ..

This would be in plain contravention of the intent and meaning of the extradition treaties.”

Collins v. Loisel, 259 U.S. 309, 316 (1922) (quoting In re Extradition of Wadge, 15 F. 864, 866

(S.D.N.Y. 1883)). Accordingly, the Court should not admit Grabowski’s recantation evidence

       Furthermore, the Government was recently informed that Grabowski intends to call the

victim to testify as a witness. The witness would be located in Poland, and her testimony would

be presented by live video. The Government further objects to such testimony being considered

by the Court and allowing such testimony opens the door to a multitude of other issues.

       For example, it is not possible for the Court to confirm that the witness is who she

purports to be. Moreover, the Government would expect that the Court would require the

witness to swear an oath suggesting that she would be subject to perjury charges should she

provide false testimony. Yet, it is far from clear whether the witness would actually be subject to

such charges where she is physically outside the jurisdiction of the United States.

       Further, the Government would expect to be permitted to cross-examine the witness. Yet

doing so effectively is not possible without an investigation into her background and a review of

her statements to Polish investigators and her testimony at Grabowski’s trial in Poland. Given

the inconsistencies in her previous statements, the evidence that she has been paid to recant, and

the Polish court’s finding that her initial inculpating statement was more credible than her

recantation, an effective cross-examination requires a fuller evidentiary review to allow the

Court to assess her credibility. Extradition treaties, however, intentionally do not permit such


                                                  2
           Case 3:20-mc-00068-WIG Document 29 Filed 12/16/20 Page 3 of 4




contradictory testimony because Poland, to effectively assert its rights, would be compelled to

provide all of its evidence in order to engage in a full-blown trial in the United States. 1

         Extradition hearings are not intended to be trials open to new evidence. Rather, they

constitute limited inquiries at which an authorized judicial officer reviews the submission of a

demanding foreign government to ensure that it meets the statutory and treaty requirements and

establishes probable cause that the fugitive committed the alleged offense. Here, Poland has

gone above and beyond by submitting such a robust judgment of conviction. As the Second

Circuit has found, “a certified copy of a foreign conviction, obtained following a trial at which

the defendant was present, is sufficient to sustain a judicial officer’s determination that probable

cause exists to extradite.” Spatola v. United States, 925 F.2d 615, 618 (2d Cir. 1991). “To hold

that such convictions do not constitute probable cause in the United States would require United

States judicial officers to review trial records and, consequently, substitute their judgment for

that of foreign judges and juries.” Id. The U.S. extradition statute, 18 U.S.C. § 3184, extradition

treaties, binding Supreme Court and Second Circuit precedent, and principles of comity all

firmly reject opening the door to the introduction of contradictory evidence and engaging in what

would become a full-scale trial.




1
  Moreover, credibility determinations are notoriously difficult, if not impossible, to make over a video conference.
For this reason, the CARES Act, in allowing remote hearings, does not extend to hearings during which credibility
determinations must be made.

                                                          3
        Case 3:20-mc-00068-WIG Document 29 Filed 12/16/20 Page 4 of 4




      For the foregoing reasons, the Court should exclude the recantation evidence offered by

Grabowski.


                                           JOHN H. DURHAM
                                           UNITED STATES ATTORNEY

                                   By:
                                           KONSTANTIN LANTSMAN
                                           ASSISTANT UNITED STATES ATTORNEY
                                           Federal Bar No. phv10692
                                           Konstantin.Lantsman@usdoj.gov
                                           157 Church Street, 25th Floor
                                           New Haven, CT 06510
                                           Tel: (203) 821-3700




                                              4
